Citation Nr: 0947633	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  02-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, and if so, entitlement to service connection 
for the same.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, his mother, and his brother


ATTORNEY FOR THE BOARD

B. Buck, Counsel
INTRODUCTION

The Veteran served on active duty from August 1975 to 
November 1975 and from July 1977 to March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to the 
benefit currently sought on appeal.  In July 2004, the 
Veteran appeared before a Veterans Law Judge (VLJ) in a 
Travel Board hearing in Columbia to present testimony on the 
issue on appeal.  In January 2005, the Board remanded the 
claim for further development.  While on remand, the VLJ who 
conducted the 2004 hearing left the Board.  As a result, the 
Veteran was given an additional opportunity to appear before 
a different VLJ, which he accepted, and the claim was 
remanded in February 2007 accordingly.  In March 2008, the 
Veteran appeared before the undersigned to offer his 
testimony.  The transcripts from both hearings are of record.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for 
schizophrenia was denied in February 1998.  He did not appeal 
the decision.

2.  Evidence submitted since February 1998 relates to an 
unestablished fact necessary to substantiate the claim, that 
of a nexus to service, and raises a reasonable possibility of 
substantiating the claim.  

3.  The probative evidence of record demonstrates that the 
Veteran's schizophrenia had its clinical onset during his 
period of active duty.




CONCLUSIONS OF LAW

1.  The February 1998 rating decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  New and material evidence has been submitted regarding 
the Veteran's claim of entitlement to service connection for 
schizophrenia; therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Schizophrenia was incurred in the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks service connection for schizophrenia, which 
he contends had its onset during his military service.  The 
claim was denied by rating decision in December 1991, because 
the Veteran failed to submit evidence of treatment for his 
claimed psychiatric disorder.  Of record at the time of the 
denial were the Veteran's service treatment records.   The 
Veteran was provided the procedures to appeal this decision; 
however, he did not appeal.  Therefore, the decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302 
(2009).
 
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New" evidence is 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  "New and material evidence" can neither be 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  
VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

The Veteran attempted to reopen the claim by application in 
February 1998.  In addition to the service treatment records, 
VA in-patient records showing treatment for schizophrenia 
dated in 1987 and 1988 were added to the file.  The RO denied 
the claim in February 1998, as the Veteran had not submitted 
any evidence supporting a nexus to service.  He did not 
appeal this decision, so it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.302 (2009). 

Most recently, the Veteran filed a claim to reopen in October 
2001.  In December 2001, the RO declined to reopen the claim, 
finding that no new and material evidence had been submitted.  
The Veteran initiated the instant appeal.  Therefore, the 
February 1998 denial is the last final (unappealed) 
disallowance of the claim.  Since that time, an April 2009 
medical opinion has been added to the record.  The law 
provides that evidence proffered by the Veteran to reopen his 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  On its face, this opinion relates the 
Veteran's current schizophrenia to his active duty service.  
Therefore, it is found to be both new and material.  It was 
not of record at the time of the last final disallowance.  It 
relates directly to an unestablished fact necessary to 
substantiate the claim, i.e., a nexus between his current 
disability and his service.  Because of the positive nature 
of the opinion, it raises a reasonable possibility of 
substantiating the claim.  Therefore, new and material 
evidence having been submitted, the claim is reopened.

The Board recognizes that because the AOJ declined to reopen 
the Veteran's claim, it has not considered the claim on the 
merits in the first instance.  However, given the decision to 
grant the claim, which is fully discussed below, there is no 
prejudice to the Veteran for the Board to proceed.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, psychosis) manifested itself to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

The current medical evidence clearly establishes that the 
Veteran is diagnosed with schizophrenia of longstanding 
duration.  See, e.g., VA outpatient clinical records, dated 
from October 2002 to February 2005.  Therefore, the first 
element of service connection has been established. 

Service treatment records are negative for complaints, 
treatment, or diagnosis of a psychiatric disorder.  A service 
personnel record documenting a performance evaluation for the 
period from January 1978 to February 1978 indicates that the 
Veteran could not accomplish even simple tasks when left 
alone and that he was tardy for work on several occasions.  
He was counseled repeatedly but exhibited no concern for 
improvement.  His appearance was significantly substandard, 
in terms of both personal grooming and his uniform.  He was 
unwilling to get along with his shipmates, and frequently 
projected a hot temper concerning any minor disagreements on 
his part.  The Veteran testified in his first hearing before 
the Board that he was hearing voices during that period of 
service.  The Veteran separated in March 1978.  

The Veteran's mother testified during the second Board 
hearing that when the Veteran came home from service, he 
moved back in with her and her husband, and that it was clear 
that he was a changed man.  He secluded himself in his room 
and wanted to keep all of the lights off.  He was convinced 
that people were after him.  His brother testified in the 
first hearing that the Veteran exhibited other bizarre 
behavior upon returning from service, such as jumping out of 
the house window and running up the street.  The family also 
was called by the Police when the Veteran was found running 
around town naked.  These behaviors led the Veteran's mother 
to seek treatment for him.  Of record is an August 1978 VA 
medical certificate, indicating that the Veteran was having 
problems with social adjustment.  He reported hearing voices 
that were telling him to kill people.  He also reported 
spending his time sitting alone in his room.  His parents had 
become frightened of him.  A preliminary diagnosis of 
paranoid schizophrenia was noted, and it was recommended that 
he be admitted to the psychiatric service.  Additional 
treatment records from this stay are unavailable.

Subsequently, in April 1979, the Veteran sought treatment at 
Kings County Hospital.  Although these treatment records are 
unavailable, as per notice from the hospital in September 
2003, the admission card for the psychiatric unit is of 
record, and documents his admission from April 25, 1979 to 
May 4, 1979, for the diagnosis of schizophrenia 
undifferentiated.  

Other post-service records include VA hospitalization records 
dated in October 1982, which note a history of schizophrenia.  
Private hospitalization records in August 1983 also note the 
1979 in-patient treatment.  Consistently, these records show 
treatment for schizophrenia, for which the Veteran continues 
to receive treatment.

In April 2009, the Board sought an expert medical opinion to 
determine the clinical onset of the Veteran's schizophrenia.  
The expert reviewed the Veteran's claims file, to include the 
service records, the long history of hospitalizations, and 
the sworn testimony and written lay statements of the 
Veteran's family.  It was his opinion that that the Veteran 
"demonstrates signs and symptoms consistent with the 
diagnosis of schizophrenia of the chronic paranoid type, with 
likely (greater than 50%) clinical onset during [his] 
military service."  He explained that the Veteran's 1978 
service personnel record corroborated a pattern of behavior 
that was indicative of the prodrome of schizophrenia, when 
seen in a patient who eventually develops frank psychosis.  
His functional decline as documented in the performance 
evaluation was characterized by prodromal symptoms, such as 
the emergence of poor personal hygiene, social withdrawal, 
suspicion of others, and poor task performance.  The expert 
accurately pointed out that the Veteran's multiple 
hospitalizations thereafter, beginning as soon as August 
1978, demonstrated persistent symptoms of schizophrenia, 
including paranoia regarding neighbors, disorganized 
behavior, and persistent auditory hallucinations.  

Referable to the Veteran's concurrent diagnoses of substance 
abuse, which appear later in his treatment, the expert found 
that it was unlikely that the abuse alone explained his 
persistent psychosis.  At most, they could explain his 
episodic mood symptoms.  The expert pointed to several 
medical texts in further support of his conclusions.  

This is the sole medical opinion of record with respect to 
the etiology of the Veteran's currently diagnosed 
schizophrenia.  It is based on an accurate rendering of the 
relevant facts and circumstances of the Veteran's claim.  The 
expert has provided reasons for his conclusion that the 
current disability had its onset during active duty.  The 
opinion is supported by the extensive evidence of record.  
Absent evidence to the contrary, the Board is not in a 
position to further question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board 
finds that service connection is warranted for the Veteran's 
schizophrenia. 

As a final matter, the agency of original jurisdiction (AOJ) 
has a duty to notify and assist the Veteran pursuant to 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159 (2009).  As discussed above, service connection for 
schizophrenia is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  It is important 
to note, however, that although the record reflects that the 
AOJ has not provided notice with respect to the initial 
disability rating and effective date elements of the claim, 
those matters are not currently before the Board and the AOJ 
will have the opportunity to provide the required notice 
before its decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

	
ORDER

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
schizophrenia is granted. 

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


